NO. 07-01-0293-CV

IN THE COURT OF APPEALS


FOR THE SEVENTH DISTRICT OF TEXAS


AT AMARILLO


PANEL A


APRIL 26, 2002


______________________________



AMILEE WENDT, APPELLANT


V.


THE LAMAR COUNCIL OF CO-OWNERS,

TRULY NOLEN OF AMERICA, INC., INDIVIDUALLY AND D/B/A

TRULY NOLEN EXTERMINATING, INC. AND ALICE LOSSEN, APPELLEES

 

_________________________________


FROM THE 269TH DISTRICT COURT OF HARRIS COUNTY;


NO. 96-59117; HONORABLE JOHN WOOLDRIDGE, JUDGE


_______________________________


ORDER ON UNOPPOSED MOTION TO RETAIN APPEAL

AND TO CLARIFY BRIEFING SCHEDULE



Before BOYD, C.J., and REAVIS and JOHNSON, JJ.
	By order for stay dated November 6, 2001, this proceeding was stayed for 30 days
and it was also ordered that any request for additional stay should be supported by Texas
authority.  Because a motion requesting an additional  stay supported by Texas authority
was not filed, and briefs were not filed,  by order of March 6, 2002, the appeal was
dismissed for want of prosecution.
	On April 10, 2001, Unopposed Motion to Retain Appeal and to Clarify Briefing
Schedule was filed; however counsel for appellant certifies that it was placed in the mail
on April 5, 2002, which would constitute a timely motion for extension of time to request
an extension of time under Tex. R. App. P. 49.8.  Accordingly, deeming the motion entitled
Unopposed Motion to Retain Appeal and to Clarify Briefing Schedule to be a timely filed
motion for extension of time to file a motion for rehearing, appellant's motion is granted and
our order of March 6, 2002 is withdrawn.  It is further ordered that


Any further motion or request for stay or extension of time  must be
supported by brief providing Texas or Federal authority;

 	Appellant's brief shall be filed no later than June 1, 2002; and
 	Appellee's brief shall be filed no later than July  1, 2002.    

 
	It is so ordered.


								Per Curiam


Do not publish.